Exhibit 10.33

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This SECOND AMENDMENT to EMPLOYMENT AGREEMENT, dated effective as of June 5,
2011 (the “Amendment”), is made by and between by and between Deer Valley
Homebuilders, Inc., an Alabama corporation, whose principal place of business is
located at 205 Carriage Street, Guin Alabama 35563 (the “Company”) and Joel
Stephen Logan, II (the “Employee”), an individual currently residing at the
address set forth on the signature page to this Amendment.

BACKGROUND INFORMATION

Company and Employee entered into an Employment Agreement on January 18, 2006,
which was subsequently amended on February 26, 2010 (as amended, the “Employment
Agreement”). The parties now wish to increase the Employee’s compensation and
make certain other amendments, all as provided herein. In addition, Deer Valley
Acquisition, Corp., the Company, the Employee and certain other former
shareholders of the Company entered into that certain Common Stock Purchase
Agreement dated November 1, 2005 (the “Common Stock Purchase Agreement”). The
parties wish to acknowledge that certain provisions in the Common Stock Purchase
Agreement are of no force and effect. All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Employment
Agreement.

OPERATIVE PROVISIONS

1. Amendment to Section 1. Effective as of the date of this Amendment, Section 1
of the Employment Agreement is amended by deleting Section 1 in its entirety,
and by substituting, in lieu thereof, the following:

“The Company hereby employs Employee and the latter hereby accepts employment by
the Company for a period commencing on the date of this Amendment and ending on
January 18, 2016 (the “Term”).

2. Amendment to Section 3(a). Effective as of the date of this Amendment,
Section 3(a) of the Employment Agreement is amended by deleting Section 3(a) in
its entirety, and by substituting, in lieu thereof, the following:

“Fixed Compensation. For the services to be rendered by the Employee under this
Agreement the Company shall pay Employee annual fixed compensation (“Fixed
Compensation”) as follows: (i) $78,000 per year (inclusive of any amounts
subject to federal or state employment related withholding requirements) for the
period commencing on the date of this Amendment and ending on June 4, 2013, and
(ii) $91,000 per year (inclusive of any amounts subject to federal or state
employment related withholding requirements) for the period commencing on
June 5, 2013 and ending on January 18, 2016. Such Fixed Compensation shall be
payable in arrears in equal weekly installments or otherwise as the parties may
agree.”



--------------------------------------------------------------------------------

2. Amendment to Section 4(a). Effective as of the date of this Amendment,
Section 4(a) of the Employment Agreement is amended by deleting Section 4(a) in
its entirety, and by substituting, in lieu thereof, the following:

“Termination and Termination Payment. The Company or the Employee may terminate
Employee’s employment at any time, with or without cause, by providing thirty
days prior written notice thereof to the other party. If, at any time during the
Term of this Agreement, the Employee is terminated by the Company other than for
Cause (as defined in Section 4.b. below), then the Company shall, as severance
pay, pay the Employee his regular Fixed Compensation, at the rate in effect
hereunder immediately prior to such termination, which shall be payable in
installments on Company’s regular payroll dates, from the date of such
termination until the earlier of (i) twenty-four months after the date of such
termination, or (ii) the end of the Term. If, at any time during the Term of
this Agreement, the Employee terminates his employment for Good Reason (as such
term is defined below), then the Company shall, as severance pay, pay the
Employee his regular Fixed Compensation, at the rate in effect hereunder
immediately prior to such termination, which shall be payable in installments on
Company’s regular payroll dates, from the date of such termination until the
earlier of (i) twelve months after the date of such termination, or (ii) the end
of the Term. For avoidance of doubt, no severance payment will be due to the
Employee upon the Employee voluntarily terminating the employment relationship
other than termination for Good Reason, upon termination of the employment
relationship due to the Employee’s death or Disability (as discussed at
Section 4(c) below), or upon termination by the Company for Cause. A termination
of employment by Employee for “Good Reason” shall mean a termination by Employee
of his employment with the Company due to (i) the reassignment of Employee’s
principal place of employment to a location more than fifty (50) miles from 205
Carriage Street, Guin Alabama 35563, or (ii) the failure of the Company to
obtain the assumption of this Agreement by any successor to the Company;
provided, however, the Employee shall provide written notice to the Company
specifying in reasonable detail the circumstances claimed to provide the basis
for such termination, and the Company shall fail to correct the circumstances
set forth in Employee’s notice of termination within 20 days of receipt of such
notice.”

3. Amendment to Section 5(b). Effective as of the date of this Amendment,
Section 5(b) is amended by deleting Section 5(b) in its entirety and by
substituting, in lieu thereof, the following:

“Non-compete. Employee agrees and covenants that Employee shall not, directly or
indirectly, anywhere within any state in which the Company conducts its business
(the “Restricted Territory”) for a period from the date of this Amendment until
the earlier of (i) date two-years after termination of Employee’s employment
with the Company, or (ii) the end of the Term (the “Restriction Period”):
(a) form, acquire, finance, assist, support, or become associated as an
employee, agent, partner, shareholder, coventurer or otherwise, directly or
indirectly, with, or engage in, a Competitive Business (as defined below);
(b) for the purpose of conducting or engaging in any Competitive Business, call
upon, solicit, advise or otherwise do, or attempt to do business with any
suppliers, Customers or accounts of the Company or take away or interfere or
attempt to interfere with any customer, trade, business or patronage of the
Company; or (c) interfere with or attempt to interfere with or hire any
officers, employees, representatives or agents of the Company, or any of the
Company’s subsidiaries or Affiliates, or induce or attempt to induce any of them
to leave the employ of the Company or any of the Company’s subsidiaries or
Affiliates, or violate the terms of their contract with any of them. Employee
shall not use or disclose, after the date hereof, any proprietary information or
know-how of the Company in any Competitive Business. Notwithstanding the
foregoing, if, at any time during the Term of this Agreement, the Employee
terminates his employment for Good Reason, then the Restriction Period shall end
on the earlier of (i)

 

2



--------------------------------------------------------------------------------

the date one-year after termination of Employee’s employment with the Company,
or (ii) the end of the Term. In addition, notwithstanding the foregoing, if, at
any time during the Term of this Agreement, the Company terminates the Employee
for Cause, then the Restriction Period shall end on the earlier of (i) the date
six months after termination by the Company of Employee’s employment, or
(ii) the end of the Term.”

4. The Employee hereby agrees and acknowledges that paragraph 5(f) of the
Employment Agreement is hereby deleted in its entirety and is of no further
force and effect.

5. Common Stock Purchase Agreement. The Employee hereby agrees and acknowledges
that each of paragraphs 2.4, 2.5, and 2.6 of the Common Stock Purchase Agreement
is void and is of no further force and effect.

6. Ratification of Employment Agreement. The terms and conditions of the
Employment Agreement that have not been modified by this Amendment shall remain
in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
effective as of the 5th day of June, 2011.

 

“Company”

DEER VALLEY HOMEBUILDERS, INC. By:  

            /s/ Charles G. Masters            

Name:   Charles G. Masters Its:   Chairman of the Board of Directors “Employee”

            /s/ Joel Logan            

Joel Stephen Logan, II , individually Address:                          
                                                             

 

 

 

3